186 F.3d 1105 (9th Cir. 1999)
KENNETH D. HAJEK, Plaintiff-Appellant,v.BURLINGTON NORTHERN RAILROAD COMPANY, a corporation; MONTANA RAIL INC., Defendants-Appellees.
No. 97-36152
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted February 3, 1999Decided August 5, 1999

Philip G. Arnold, Stephenson & Arnold, Seattle, Washington,  for the plaintiff-appellant.
Jeff Hedger, Kroschel, Yerger & Hedger, Billings,  Montana, for defendant-appellee Burlington Northern Railroad Company.
Darla J. Keck and Ronald B. MacDonald (briefed), Dat-sopoulos, MacDonald & Lind, Missoula, Montana, for defendant-appellee Montana Rail Link, Inc.
Appeal from the United States District Court for the District of Montana  Richard W. Anderson, Magistrate Judge, Presiding. D.C. No. CV-96-119-BLG-RWA.
Before: Arthur L. Alarcon, Pamela Ann Rymer, and Andrew J. Kleinfeld, Circuit Judges.
OPINION
KLEINFELD, Circuit Judge:


1
We dismiss this appeal because the magistrate judge lacked  authority to render a judgment, in the absence of express consent by all parties. A local rule provided that consent would  be inferred from failure timely to object, but the rule was  invalid.

FACTS

2
Mr. Hajek worked for many years for the Burlington Northern Railroad Company, and then for several years for Montana Rail Link, Inc. Subsequent to his employment, he sued  the two railroads for injuries to his back. The case was  assigned by the United States District Court for the District of  Montana to a United States Magistrate Judge. The Magistrate  Judge granted summary judgment in favor of the railroads, on  the ground that the statute of limitations barred the claims.  Mr. Hajek appeals.


3
Immediately after the complaint was filed, the district court  issued a notice that the case was assigned to the magistrate  judge. The notice said that if there was a timely demand for  reassignment, the chief judge would reassign the case, and  quoted a local rule1 that a party could demand an Article III  judge. Under the local rule, failure to file a demand within 20  days would be deemed waiver of the right to an Article III  judge and consent to jurisdiction by the magistrate judge. The  20 days came and went with no demand by Hajek. Immediately after the two railroads filed their answers, the district  court issued an order saying that because no objection to the  magistrate judge's jurisdiction had been timely filed, the parties were "deemed" to have consented.


4
Within the next two weeks, each party filed a "preliminary  pretrial statement." Local rules required that among the items  that the preliminary pretrial statement must address is  "propriety of special procedures including reference to a master or magistrate judge."2 Mr. Hajek and Burlington Northern  said they had no objection to the reference to the magistrate judge. Montana Rail Link said it "does not believe that any  special procedures are required or are appropriate. " Some  months later the railroads moved for summary judgment  based on the statute of limitations and the magistrate judge  granted it. Though Mr. Hajek filed an opposition to the  motion, he did not object to the jurisdiction of the magistrate  judge.


5
On appeal, Mr. Hajek argues that the magistrate judge erred  substantively on the statute of limitations issues, and also that  no proper consent was given to exercise of jurisdiction by the  magistrate judge. We are compelled to conclude that we lack  appellate jurisdiction because there is no final judgment by  the district court, on account of the magistrate judge's lack of  authority to enter a judgment. We therefore do not reach the  statute of limitations issues.

ANALYSIS

6
The railroad companies argue that Hajek lacks standing  to appeal based on the magistrate judge's lack of authority,  because he consented to it, whether Montana Rail Link did or  not. We must consider our jurisdiction suasponte.3 Absence  of a final judgment vitiates our appellate jurisdiction. Because  we would have to determine whether we have jurisdiction  even if Hajek did not raise it, Hajek's standing to raise the  question is immaterial to our duty to consider it.


7
Because Hajek did expressly consent to the magistrate  judge's exercise of authority up until the magistrate judge  ruled against him, there would be some attractiveness to the  notion of an estoppel, were that appropriate. But it is not. A party cannot estop itself into jurisdiction where none exists.4  In this case, if we lack appellate jurisdiction because the magistrate judge lacked authority to render final judgment on  behalf of the district court, then Hajek cannot create appellate  jurisdiction by his own conduct.


8
The railroads argue that because a party can in appropriate circumstances waive his right to have an Article III judge  conduct certain proceedings,5 Hajek could waive his right to  have an Article III judge. The argument cannot carry the conclusion the railroads need us to reach. Even though Hajek  could waive his right to have an Article III judge in his case  in district court, he cannot by waiver create appellate jurisdiction in this court. Lack of a final judgment in the district court  precludes our appellate jurisdiction (in the absence of one of  the statutory exceptions, inapplicable here).6


9
The railroads next argue that the consents in this case were  adequate to confer authority upon the magistrate judge. The  argument is that they consented both expressly, in the pretrial  statements, and implicitly, by silence under a rule deeming  silence to be waiver of the right to an Article III judge. Both  arguments are mistaken.


10
The express consents were not unanimous. Hajek and  Burlington Northern expressly stated that they had no objection to referring the case to the magistrate judge. But Montana  Rail Link said "[a]t this time, the Defendant does not believe  any special procedures are required or are appropriate." Does  that mean that Montana Rail Link reserves the right to change  its position at a later time? Does this answer to the question  about the "propriety of special procedures including reference to a . . . magistrate judge" mean "at this time Montana Rail  Link does not believe reference to a magistrate judge is  appropriate"? We have held that "a clear and unambiguous  expression of consent is required."7  If Montana Rail Link  intended these words as consent, its expression was far from  "clear and unambiguous." Consent has to be by "all" parties,8  so absence of clear and unambiguous consent by Montana  Rail Link vitiated the magistrate judge's authority.


11
Montana Rail Link attempts to cure this defect by expressly  consenting in its appellate brief to the magistrate judge's exercise of authority. That attempt to confer appellate jurisdiction  on this court suffers from the same defect as use of Hajek's  waiver. In the absence of a final judgment, we lack appellate  jurisdiction, and Montana Rail Link lacks the power to confer  on us what Congress denied. Montana Rail Link cites two  Seventh Circuit cases9 for the proposition that a post-appeal  consent validates the magistrate judge's authority, but they do  not stand for that proposition. In both of those cases, all the  parties had consented, albeit ambiguously or silently, and  filed their subsequent express and unambiguous stipulations  to the magistrate judge's jurisdiction in the district court. By  contrast, in this case, express consent of all parties was not  filed in the district court. Because they are distinguishable, we  need not reach the question whether those Seventh Circuit  cases are good law in the Ninth Circuit.


12
The railroad companies also argue that failure to make  timely objection to the magistrate judge's authority was  deemed to be consent under the local rules. It was, but the  rules are not valid. The local rules of the district court provided that any party to an action could demand an Article III judge within 20 days of assignment to a magistrate judge, but  failure to serve a demand was waiver of the right to an Article  III judge and consent to conduct all proceedings before the  magistrate judge.10 Montana buttressed the local rule with  another requiring that shortly after a cause was at issue, all  parties must file a preliminary pretrial statement addressing  the "propriety of special procedures including reference to a  master or a Magistrate Judge."11 This was the rule that elicited  the express consents of Hajek and Burlington Northern and  the ambiguous statement of Montana Rail Link discussed  above. In the case at bar, the district court then issued an order  that "deemed" the parties to have consented to the magistrate  judge because they did not timely object.12


13
These local rules were ineffectual to vest authority in  the magistrate judge. We held in Nasca v. People soft13 that  consent to the authority of a magistrate judge "will not be  inferred from the silence or conduct of the parties, " even  though a notice to the parties pursuant to a general order of  the court provided that unless a party made a timely request  for reassignment to an Article III judge, the parties would be  "deemed to have consented" to the magistrate judge's exercise of authority.14 In that case, as in this one, no one had  objected in district court to the magistrate judge's exercise of  authority. Although this case differs from Nasca  in that here  the silence was deemed to be consent pursuant to local rules,  there pursuant to general orders, that is a distinction without  a difference. We see no principled way to distinguish the  cases.


14
The statutes and the Federal Rules of Civil Procedure  provide a clear procedure, obviously carefully considered, for using magistrate judges effectively in civil proceedings but  conforming to Article II, Section 2 and Article III, Section 1  of the Constitution relating to appointment and authority of  federal judges. The statute provides that a magistrate judge  may preside, in appropriate circumstances, "[u]pon consent of  the parties."15 Under the statute, "the clerk of court shall, at  the time the action is filed, notify the parties of the availability  of a magistrate . . . . The decision of the parties shall be communicated to the clerk of court."16


15
The related Federal Rule of Civil Procedure provides  that if the parties elect to consent, "they shall execute and file  a joint form of consent or separate forms of consent setting  forth such election."17 The advisory committee notes say that  this provision "implements the blind consent provision" of the  statute and that the rule "opts for a uniform approach in  implementing the consent provision."18  The Montana Local  Rules must be "consistent with"19  this statute and rule, and the  Montana scheme is not, so the Montana Local Rules are ineffective to make silence consent. Forms 33 and 3420 are carefully drafted to accomplish proper execution and filing of  consent to the magistrate judge. Though the forms are not  binding, they "are sufficient . . . and are intended to indicate  the simplicity and brevity of statement which the rules  contemplate."21 The Montana Local Rules, notices and orders  were not permissible means under the statute and rule for  obtaining consent.

CONCLUSION

16
Because the purported judgment of the district court is not a final judgment, the appeal is DISMISSED. No party shall recover costs in this court.



Notes:


1
 Local Rule 105-2, United States District Court for the District of Montana (hereinafter "Montana Local Rule _______").


2
 Montana Local Rule 235-1(c)(6).


3
 Hawaii Newspaper Agency v. Bronster, 103 F.3d 742, 746 (9th Cir.  1996).


4
 See American Fire & Casualty Co. v. Finn, 341 U.S. 6, 17 (1951).


5
 See Peretz v. United States, 501 U.S. 923, 932-33 (1991).


6
 28 U.S.C. SS 1291-92; Aldrich v. Bowen, 130 F.3d 1364, 1365 (9th  Cir. 1997).


7
 Alaniz v. California Processors, Inc., 690 F.2d 717, 720 (9th Cir.  1982).


8
 FED. R. CIV. P. 73(a).


9
 American Suzuki Motor Corp v. Bill Kummer, Inc., 65 F.3d 1381, 1385  (7th Cir. 1995); King v. Ionization International Inc., 825 F.2d 1180, 1185  (7th Cir. 1987).


10
 Any party to a civil action that has been assigned to a Magistrate Judge pursuant to subsection (c) of the present rule may demand that all pretrial matters excepted from the jurisdiction of the Mag istrate Judge by 28 U.S.C. S 636(b)(1)(A) be heard and deter mined, and all trial proceedings conducted and judgment entered, by an Article III Judge, by serving upon the other parties a demand therefore in writing at anytime after the commencement of the action and not later than twenty (20) days from the date of notification of assignment to the Magistrate Judge is filed by the Clerk of Court. Such demand may be endorsed upon a pleading of the party. The failure of a party to serve a demand as required by this rule and to file it as required by Fed. R. Civ. P. 5(d) constitutes a waiver by the party to have any pretrial matter heard and  determined, or trial proceedings conducted and judgment entered, by an Article III judge, and a consent by the party to have the Magistrate Judge hear and determine any pretrial matter and to conduct any or all trial proceedings and order the entry of judgment in the case.
Montana Local Rule 105-2(d).


11
 Montana Local Rule 235-1(c)(6).


12
 The order said:
No objection to the jurisdiction of the United States Magistrate Judge has been timely filed. Therefore, pursuant to Local Rule 105-2, the parties are deemed to have consented to have the Mag istrate Judge hear and determine any pretrial matter and to con duct any or all trial proceedings and order the entry of judgment in this case.


13
 Nasca v. Peoplesoft, 160 F.3d 578 (9th Cir. 1999).


14
 Id. at 579.


15
 28 U.S.C. S 636(c)(1).


16
 28 U.S.C. S 636(c)(2).


17
 FED. R. CIV . P. 73(b).


18
 Advisory Committee Notes to the 1983 Addition, Federal Rule of  Civil Procedure 73.


19
 FED. R. CIV . P. 83(a)(1).


20
 Appendix of Forms, Federal Rules of Civil Procedure, pursuant to  FED. R. CIV. P. 84.


21
 FED. R. CIV . P. 84.